              Case 2:20-cv-01358-RSL Document 6 Filed 01/07/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     GEORGE G. ALEXANDER,                   )
 8                                          )                No. C20-1358RSL
                           Plaintiff,       )
 9              v.                          )
                                            )                ORDER TO SHOW CAUSE
10   TD AMERITRADE,                         )
                                            )
11                         Defendant.       )
     _______________________________________)
12
                  This matter comes before the Court sua sponte. The complaint in the above-
13
     captioned matter was filed on September 11, 2020. To date, service of the summons and
14
     complaint has not been made on defendant as required by Fed. R. Civ. P. 4(m). Plaintiff is
15
     hereby ORDERED to show cause why the complaint should not be dismissed. Plaintiff shall file
16
     a responsive brief no later than January 28, 2021. The Clerk of Court shall note this Show Cause
17
     on the Court’s calendar for Friday, January 29, 2021.
18
19
                  DATED this 7th day of January, 2020.
20
21
22
                                              A
23                                            Robert S. Lasnik
                                              United States District Judge
24
25
26

     ORDER TO SHOW CAUSE
